M. J. Kelly, P. J.,
(concurring). I concur in the result reached by Judge Burns and write to address two issues. The first is the motion practice mentioned in the majority opinion regarding adjournments.
CPR 28, § 2 was for many years, to my certain knowledge, honored in the breach rather than in the adherence. I would be reluctant to ground any decision on failure to follow the procedure outlined in CPR 28, § 2. What persuades me to join in the majority is the unrebutted docket entry to the effect that defense counsel was notified by the common pleas court clerk of entry of default judgment by notice mailed March 9, 1976, which informed him to appear within 10 days if he wished to set aside the default. This he ignored at his peril. We have absolutely no clue as to Judge Martin’s reason for reversing the common pleas *428court. His order contains no reason and there apparently was no record made of any decision he might have verbalized from the bench.
I would not hold that the attorney error was in failing to appear for motion and order to show cause before a judge of the common pleas court under CPR 28, §2 just because it was a second adjournment. I would reverse on the narrow ground that the common pleas court did not err in refusing to set aside the default and that the circuit court did err in granting appellate relief without giving any reasonable ground therefor where the proceedings in the common pleas court were regular and the docket shows noncompliance with CPR 19. Whether a circuit judge could exercise discretion under GCR 1963, 528.3 in an appellate role where a lower court judge did not have such discretion I consider dubious but would leave that determination to another date. I would hold however that CPR 39 does not invoke GCR 1963, 528.3 to invest the common pleas court with the broad jurisdiction outlined in GCR 1963, 528.3 as to default judgments.